Citation Nr: 1549895	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  07-12 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lung disorder, to include chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1963 to May 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This case was previously before the Board in January 2009, September 2010, and August 2012, and each time was remanded for further development.  The Board notes that in the September 2009 decision, the RO was instructed to obtain private treatment records following receipt of any authorization forms from the Veteran, specifically for Dr. Jonathan Waxman and Dr. Michael Hernandez.  As will be discussed in the Remand section below, the Board finds that the requested actions were not completed and must therefore be remedied.  See Stegall v. West, 11 Vet. App. 268 (1998).  However, the Board finds that all other requested actions were substantially completed such that appellate review may proceed.  See D'Aries v. Peake 22 Vet App 97, 105 (2008).

The case was returned to the Board in April 2014, at which time it granted service connection for interstitial lung disease as secondary to asbestos exposure, but denied service connection for COPD.  The Veteran appealed, and in a May 2015 Memorandum Decision, the United States Court of Appeals for Veterans Claims (Court) vacated that part of the April 2014 Board decision that denied service connection for COPD and remanded the case in accordance with the Memorandum Decision.

Finally, the Board notes that the Veteran was afforded a Board hearing in April 2008 before an Acting Veterans Law Judge who is no longer employed by the Board.  The Veteran was given an opportunity to appear at another hearing, but indicated in a December 2011 statement that he did not wish to do so.  Therefore the Board considers him to have waived his right to an additional hearing.  38 C.F.R. § 20.717 (2015).  The transcript of the April 2008 hearing is associated with the claims file.

The appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Please see the Board's April 2014 decision for a detailed recitation of the facts of this case.  There has been no indication in the appeal process to the Court that the Board misinterpreted the facts or that the factual discussion was incomplete or inaccurate in any way.

Rather, the Court found that the Board failed to provide an adequate statement of reasons or bases for relying on the November 2012 examination as evidence regarding whether the Veteran's service-connected lung disability aggravated his COPD.  The November 2012 examination report does not contain an opinion regarding aggravation of COPD, nor did the Board consider any theory of secondary service connection in its 2014 decision.  As no lung condition was service-connected at the time of the 2012 examination, no opinion as to secondary service connection would be provided or requested.  Moreover, since there does not appear to be any suggestion in the medical evidence that the now service-connected lung disability aggravates the COPD, no such opinion would have been sought once service connection was granted.  Regardless, since the Court concluded this theory must be explored, it must be done.

The Board also notes that in the September 2009 Board decision, the RO was instructed to obtain private treatment records following receipt of any authorization forms from the Veteran.  The Veteran provided the required Form 21-4142 Authorization and Consent to Release Information to the Department of Veterans Affairs for Dr. Jonathan Waxman, Dr. Michael Hernandez, and Dr. James Luketich on February 11, 2011.  There is no indication in the record that the RO attempted to obtain treatment records from those providers.  

Accordingly, the case is REMANDED for the following actions:

1. As the prior authorizations have expired, ask the Veteran to once again complete forms for each of the following physicians authorizing VA to request his medical records - Dr. Jonathan Waxman, Dr. Michael Hernandez, and Dr. James Luketich.  All efforts to obtain these records should be fully documented, and a negative response must be provided if records are not available.

2.  Then, obtain an addendum opinion from the same examiner who conducted the November 2012 VA examination, or if unavailable, by another appropriate examiner.  A new examination is not required, unless the examiner determines a new one is necessary.  The examiner should opine whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's COPD was aggravated beyond the natural progression of the disease as a result of the Veteran's now service-connected interstitial lung disease.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note: Aggravation means any increase in the severity of an existing disability that is not due to the natural progress of the disease or injury. 
 
A complete rationale for all opinion and conclusions reached should be provided.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

3. Then, readjudicate the claim on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

